Citation Nr: 1209642	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971.  Service in Vietnam and receipt of the Combat Infantryman Badge is indicated by the record. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO awarded the Veteran service connection for PTSD, and assigned an initial disability rating of 30 percent effective the date of his service-connection claim, August 17, 2005.  The Veteran disagreed with this initial rating, and perfected an appeal as that issue.

In August 2010, the Board remanded the Veteran's PTSD claim so that the Veteran may be afforded an updated VA mental health examination.  This examination took place in December 2010.  After reviewing the examination results, the RO increased the Veteran's PTSD rating from 30 to 70 percent, also effective the date of the Veteran's original service-connection claim, August 17, 2005.  The Veteran has expressed continued dissatisfaction with this 70 percent initial rating.  See the Veteran's February 10, 2012 Post-Remand Brief; see also AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  The Veteran's claims folder has been returned to the Board for further appellate review.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU in a recent statement.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim and is listing the raised TDIU claim as an issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's appeal a second time.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues on appeal must be remanded to ensure that the Veteran receives all consideration due to him under the law. 

Upon review of the files of record, it is apparent that the Veteran has received regular mental health treatment at the VA for many years.  See the Veteran's November 2006 Notice of Disagreement [indicating he seeks treatment at the VA Medical Center - a psychologist once per month, a counselor once every two weeks and a psychiatrist every three months]; see also the December 2010 VA examiner's report, page 2 [noting that the Veteran is presently receiving mental health services through the VAMC in Poplar Bluff, Missouri, and that has seen counselor R.F. once per week for the past ten weeks].  Significantly, no VA treatment records dated subsequent to April 2007 are either physically associated with the Veteran's claims folder or electronically associated with the Veteran's Virtual VA file.  

In its August 2010 decision, the Board specifically instructed the AOJ to contact the Veteran and request information regarding any additional treatment he may have received for his PTSD.  The AOJ was to attempt to obtain any private treatment records so identified, as well as any updated VA treatment records that might exist dating from April 2007 to the present day.  See the Board's August 2010 decision, page 16.  The AMC did request that the Veteran identify any additional private treatment that he may have received for his PTSD in a letter dated August 10, 2010, but crucially did not inquire about, or independently request or obtain any additional VA treatment records before readjudicating the Veteran's claim in November 2011. 

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, any relevant outstanding VA treatment reports dated from April 2007 to the present day should be obtained. 

The Board adds that the Veteran's most recent VA examination is dated in December 2010.  In a February 2012 statement, the Veteran's representative specified that the Veteran's mental health has "continued to deteriorate to the point that he is totally occupationally and socially impaired."  See the Veteran's February 10, 2012 Post-Remand Brief, page 3.  Although the Veteran has not submitted additional medical evidence demonstrating such a worsening in severity, as discussed above, there are clearly ongoing VA treatment records available that VA has failed to obtain that may in fact demonstrate worsening symptoms consistent with the Veteran's recent assertion.  As such, after obtaining the Veteran's VA treatment records and associating them with the claims folder, the Veteran should be scheduled for a VA mental health examination to determine the current severity of his service-connected PTSD.  

Finally, there is no question that the issue of TDIU has been reasonably raised by the record.  See, e.g., the above-referenced February 10, 2012 Post-Remand Brief, page 3 [noting the Veteran's assertion that his PTSD has deteriorated to the point that he is "totally occupationally and socially impaired"].  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this connection, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice, and in light of the fact that the issue is inextricably intertwined with the initial rating claim for PTSD that the Board is also remanding.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1. VBA should contact the Veteran and 
request that he identify any recent medical treatment he has received for his service-connected disabilities-namely PTSD and tinnitus.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  VBA should also request and obtain all of the Veteran's relevant VA treatment reports dated from April 2007 to the present day.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Additionally, VBA should send the Veteran 
a notice letter compliant with the Veterans Claims Assistance Act of 2000 (VCAA)   informing him of the criteria necessary to establish TDIU.  

3. After associating the Veteran's updated 
treatment records with the claims folder, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.  The examiner should describe the Veteran's current PTSD symptomatology in terms that are responsive to the rating criteria for PTSD.

In addition, the VA examiner should also specifically discuss whether the Veteran's PTSD and service-connected tinnitus, when considered together, as likely as not render the Veteran unable to secure and follow a substantially gainful occupation.  A report should be prepared and associated with the Veteran's claims folder.

4.  Following the completion of the foregoing, 
and any other evidentiary development it deems necessary, VBA should review the Veteran's entire record and readjudicate the Veteran's initial rating claim for PTSD, and his claim for TDIU.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


